Exhibit 10(j)-1

 

Amendment to 2005 ESPP SERP

 

 

Re:  Eligibility, Benefits in 2006

 

 

WHEREAS, this Committee has the authority to amend the 2005 ESPP SERP and
desires to do so with respect to eligibility and benefits for the 2006 calendar
year;

 

NOW, THEREFORE, the 2005 ESPP SERP is hereby amended effective January 1, 2006
as follows:

 

1.                                       Article II (b) (Eligible Employee) is
amended to add the following as eligible employees:

 

An officer of the rank of Senior Vice President or higher at Winthrop Resources
Corporation who was eligible for the Winthrop Deferred Compensation Plan before
it was discontinued effective January 1, 2005.

 

2.                                       Article II (Definitions) (g) (“Covered
Compensation”) shall be amended to read as follows:

 

Covered Compensation.  “Covered Compensation” is any «Basic Compensation» as
defined in the ESPP Plan including such Compensation in excess of the limit on
Basic Compensation under IRC § 401(a)(17) earned by an Eligible Employee in any
Plan Year, and also including any amounts which would have been Basic
Compensation (disregarding any limit on Basic Compensation under IRC
§ 401(a)(17) in such Plan Year) except that such Employee authorized the
Employer before the beginning of the Plan Year in which such Compensation was
earned (or in the case of an Annual Bonus, as defined under IRC § 409A and the
regulations thereunder, six months prior to the end of the performance period)
to defer such amounts which would otherwise be deferred under the ESPP Plan to
this Plan.

 

3.                                       Article III Supplemental Benefits
Related to the ESPP Plan.

 

(a)                                  SERP Employee Contributions shall be
amended to read as follows:

 

(a)                                  SERP Employee Contributions.

 

An Eligible Employee who elects to participate in this Plan for the Plan Year
will contribute to this Plan amounts that exceed limitations on such

 

1

--------------------------------------------------------------------------------


 

Employee’s contributions to the ESPP Plan imposed by IRC §§ 401(a)(17),
401(k)(3) and, 401(m)(2) (the “IRC Limitations”) provided that:

 

(i)                                     Prior to the beginning of each Plan
Year, an Eligible Employee who elects to participate in this Plan for the Plan
Year authorizes the Employer to contribute the amount by which such Employee’s
salary and/or Commission deferral contribution under the ESPP Plan is limited by
the IRC Limitations to this Plan as the Employee’s SERP Employee Contributions
for the Plan Year.

 

(ii)                                  Prior to June 30 of each Plan Year, an
Eligible Employee who elects to participate in this Plan for the Plan Year
authorizes the Employer to contribute the amount by which such Employee’s Annual
Bonus contribution under the ESPP Plan is limited by the IRC Limitations to this
Plan as the Employee’s SERP Employee Contributions for the Plan Year.

 

Any election by an Eligible Employee of SERP Employee Contributions pursuant to
this section (a) shall be in writing, shall be made prior to the beginning of
the Plan Year in which the services are performed (or with respect to the Annual
Bonus, the date the election is required under paragraph (ii), above), shall be
irrevocable when received by the Employer, and shall be applicable to all
Covered Compensation earned during such Plan Year.  Employees who become
Eligible Employees after the beginning of the Plan Year must elect to
participate in this Plan within thirty (30) days after becoming Eligible
Employees provided such election only applies to salary and/or Commissions
earned after the election is received by the Employer.  For purposes of the
Annual Bonus, such election only applies to total bonus compensation for the
performance period for such Bonus, multiplied by the ratio of the number of days
remaining in the performance period after the election is made over the total
number of days in the performance period.

 

Plan Year 2006.  For the Plan Year 2006, the following special rules shall
apply:

 

For Eligible Employees electing to participate before the beginning of the Plan
Year, their salary and/or commission deferral contribution to the ESPP Plan
shall be deemed to be 6% times their Covered Compensation in the form of salary
or commissions earned during that Plan Year, the IRC Limitation under IRC
§ 401(k)(3) shall be deemed to be 1% of Basic Compensation (as defined in the
ESPP Plan) and the IRC Limitation under IRC § 401(m)(3) shall be deemed to be
the Employer Matching Contributions due with respect to such 1% of Basic
Compensation.

 

2

--------------------------------------------------------------------------------


 

For purposes of this Article, “Annual Bonus” is an annual cash bonus that meets
the requirements of performance-based compensation under IRC § 409A and the
regulations thereunder, if any, which is earned during one calendar year and
payable after the end of that year to an Eligible Employee under the Company’s
annual bonus program(s).

 

For purposes of this Article, “Commissions” are amounts earned by Eligible
Employees and credited to them as “commissions” by their Employer in connection
with products or services they have sold.  Commissions includes any draw paid as
an advance against Commissions.

 

(b)                                 Employer Matching Contributions.  The
following sentence is added at the end thereof:

 

For purposes of determining the amount of Employer Matching Contributions, no
more than $250,000 of an Eligible Employee’s Commissions earned during the Plan
Year shall be counted.

 

3

--------------------------------------------------------------------------------